DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-8 are allowable as the prior art, alone or in combination, fails to disclose all of the limitations of the claims, especially calculating a second deterioration state of the battery based on a change amount in the state of charge of the battery and a change amount of current of the battery; executing calculation step for calculating the second deterioration state for a plurality of times within the predetermined period; calculating reliability of calculation of the second deterioration state for each of a plurality of the second deterioration states based on the detected value; calculating a correction value of the deterioration state based on the second deterioration state with the reliability of the predetermined reliability or higher; and calculating the deterioration state by correcting the first deterioration state by the correction value of independent claim 1 with similar language present, as an apparatus, in independent claim 8.
Tominaga (US 2009/0218987) is considered the most relevant prior art as it discloses a battery management system which determines a deterioration condition of a vehicle battery based on voltage and temperature.  However, Tominaga fails to disclose the above noted limitations.
Coenen (US 10,295,600), Sood et al. (US 2016/0197382) and Tae et al. (US 2008/0224709) are also considered relevant prior art as each discloses aspects of monitoring/controlling battery health.  However, none disclose the above noted limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836